                                                           Case 1:18-cv-00185-PLM-PJG ECF No. 60 filed 01/24/19 PageID.260 Page 1 of 2



                                                                                          UNITED STATES DISTRICT COURT
                                                                                          WESTERN DISTRICT OF MICHIGAN
                                                                                               SOUTHERN DIVISION

                                                          MICHAEL ARVEY,

                                                                            Plaintiff,                      CASE NO. 1:18-CVD-00185

                                                          v                                                 HON. PAUL L. MALONEY

                                                          SANDRA LYNN FIELSTRA, FRUITPORT         ORDER GRANTING LEAVE TO TAKE
                                                          COMMUNITY SCHOOLS, ROBERT               DEPOSITION OF PERSON CONFINED IN
                                                          SZYMONIAK, ROBERT ROGERS, LAUREN        PRISON
                                                          CHESNEY, and PROFESSIONAL EDUCATIONAL
                                                          SERVICES GROUP, LLC, a Michigan limited
                                                          liability company

                                                                            Defendants.


                                                          Kevin B. Even (P38599)                            Mark T. Ostrowski (P49761)
                                                          Smith Haughey Rice & Roegge                       Bogomir Rajsic, III (P79191)
                                                          keven@shrr.com                                    Jessica M. Stark (P80647)
                                                          Attorneys for Plaintiff                           Kluczynski, Girtz & Vogelzang
                                                          900 Third St., Ste 204                            Attorneys for Fruitport Community Schools,
                                                          Muskegon, MI 49440                                Robert Szymoniak, Robert Rogers and Lauren
                                                          231-724-4320                                      Chesney
                                                                                                            mostrowski@kgvlaw.com;
                                                                                                            brajsic@kgvlaw.com; jesstark@kgvlaw.com
                                                                                                            5005 Cascade Rd. SE, Ste A
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                                                                            Grand Rapids, MI 49546
                                                                                                            616-459-0556

                                                                                                            Michael D. Weaver (P43985)
                                                                                                            Plunkett Cooney
                                                                                                            Attorneys for Professional Educational Services
                                                                                                            Group, LLC
                                                                                                            mweaver@plunkettcooney.com
                                                                                                            38505 Woodward Ave., Ste 100
                                                                                                            Bloomfield Hills, MI 48034
                                                                                                            248-901-4025




                                                          SHRR\4506958.v1
                                                           Case 1:18-cv-00185-PLM-PJG ECF No. 60 filed 01/24/19 PageID.261 Page 2 of 2



                                                                             ORDER GRANTING LEAVE TO TAKE DEPOSITION
                                                                                   OF PERSON CONFINED IN PRISON


                                                                 PLAINTIFF having moved the Court for an order for leave to take the oral deposition of

                                                          a deponent incarcerated in prison and the Court having considered Plaintiff’s motion for the oral

                                                          deposition of Defendant, Sandra Lynn Fielstra who is confined in the Women's Huron Valley

                                                          Correctional Facility located at 3201 Bemis Road, Ypsilanti, Michigan, and the Court being fully

                                                          advised and being of the opinion that there is good cause for the taking of the deposition,



                                                                 IT IS ORDERED that the deposition of Defendant, Sandra Lynn Fielstra may be taken by

                                                          the Plaintiff at a date and time to be noticed.


                                                            Dated: January 24, 2019                                /s/ Phillip J. Green
                                                                                                                  PHILLIP J. GREEN
                                                                                                                  United States Magistrate Judge
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                                                                            -2-
                                                          SHRR\4506958.v1
